Title: From Alexander Hamilton to William C. Bentley, 30 October 1799
From: Hamilton, Alexander
To: Bentley, William C.


          
            Sir:
            NY. Ocr. 30th. 99
          
          Your several letters of the twenty fifth of September, and of the fourth, sixth and seventh of October have been duly received.
          I agree with you as to the advantage which would be derived to the Soldiers from the use of Hunting shirts but a change of the public arrangements with respect to Clothing would involve difficulty. there is an observation which has frequently occurred to me on this subject, and I will take the present opportunity of suggesting it to you. The emoluments of the American soldiery far exceed those which are given in any other service. Every officer of experience will have had occasion to remark that this circumstance has been attended with an injurious rather than a beneficial operation. —————————— It is well known that the troops apply a large proportion of the money which they receive to the purposes of intoxication. If the several Commandants could bring their obtain the consent of their regiments to consent to an application of part of their pay to in the purchase of objects of convenience which are not included in the public provision, they would remove many various difficulties,  and render an essential service to the Army.
          The hunting shirt, of which you speak, is one of the many conveniencies that might, in this way, be procured—It is therefore my wish that you would circulate this idea as much as possible, and embrace every opportunity that may occur of promoting an object so important and desirable.
          The rescue of the fugitive from the hands of the Sheriff was a proceeding highly irregular and violent.
          I learn with pleasure that none of your men were concerned in the outrage. The subject shall will have my particular attention, and I shall omit nothing that may bring upon the soldiers of Captain Eddens principal offenders the punishment which they so richly deserve.
           Cadets will be commanded by the Commissioned officers, but will have command over the non commissioned officers and privates. Their relative rank will be governed by the dates of their commissions. In cases where there are several dates of the same day, and the Secretary of War does not determine between the parties, the subject election will be referred to the Commandant of the regiment.
          Cadets are liable to be tried and cashiered by a General Court Martial.
          My letter, on the subject of remarks by officers in the presence of their men respecting the quality of articles furnished by the public, was intended as an admonition rather than a rebuke, and had no reference to any particular regiment.
          I thank you for the information concerning fit characters for the departments of the Inspectorship and Quarter Master.
          With great Consideration
          Col. Bentley
        